Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 14 amended 
Claim 20 canceled
Claims 1-19 pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 state “R4 is selected from −CH=(CH2)nCH3 and −CH−CH2−(CH2CH3)2”. However, for −CH=(CH2)nCH3, for n =1, CH2 is not proper as the carbon in CH2 have five bonds. Additionally, for −CH−CH2−(CH2CH3)2 is not proper, as the carbon in CH2 have five bonds. 
For the sake of expedite prosecution the examiner interprets this as “R4 is selected from −CH=(CH)nCH3 and −CH−CH−(CH2CH3)2”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1).
Consider Claim 1, Ho teaches the process of forming carbon doped silicon oxide film using oxidizable silicon/CDO precursor, on a substrate (Claim 8 and [0013]). Ho teaches the use of carrier gas [0054]. Ho teaches the CDO precursor include silicon precursor of Tetramethyldisiloxane ((CH3)2—SiH—O—SiH—(CH3)2) [0033]. Ho teaches the CDO film deposited using RF plasma process reactor/chamber (110), having RF frequency of 13.56 MHz, and in energy density between 20 – 200W [0055]. 
Ho does not teach the use of tetramethoxycyclotetrasiloxane as silicon precursor.
However, Ikakura is in the art of plasmatizing siloxane precursor forming a film (abstract) in a PECVD process [0021], teaches the process of using silicon precursor such as Tetramethyldisiloxane [0046], and tetramethoxycyclotetrasiloxane [0064]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho with Ikakura to replace the CDO precursor of Tetramethyldisiloxane with CDO precursor of tetramethoxycyclotetrasiloxane, to provide with insulating film having both low dielectric constant and easy etching workability.
Consider Claim 2-6, the combined Ho (with Ikakura) teaches the process of using oxidizing gas to react with the oxidizable silicon/CDO precursor, where the oxidizing gas includes oxygen (Ho, [0030], Ikakura, [0055]). The combined Ho (with Ikakura) teaches the oxidizing gas flow rate is from 20-1000 sccm (Ho, [0086]). The combined Ho (with Ikakura) teaches the use of hydrogen containing gas of H2 gas with flow rate of 50 sccm (Ikakura, [0060] and Table 3). The combined Ho (with Ikakura) teaches the use of inert gas of He (Ikakura, [0054]), with 100 sccm (Ikakura, Table 3). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
Consider Claim 11, the combined Ho (with Ikakura) teaches the silicon precursor with flow rate of 5-4000 sccm (Ho, [0086]), where the calculation of mgm from a sccm can be performed using the following equation,

    PNG
    media_image1.png
    108
    496
    media_image1.png
    Greyscale

Where in the case if the calculation resulted in values that were outside the claimed range of 150-1500 mgm, it would be obvious for skilled person in the art to adjust the value to the claimed range to provide with a desired growth rate of the film. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claims 12-13, the combined Ho (with Ikakura) teaches the process using RF plasma frequency of 13.56 MHz, and in energy density between 20 – 200W (Ho, [0055]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1), in further view of Ye (PG Pub 2015/0136325 A1).
Consider Claims 7-8
The combined Ho (with Ikakura) does not teach the transferring process to the processing chamber, or the raising of the substrate using the susceptor closer to showerhead, or the frequency of the RF.
However, Ye is in the art of forming thin film in a plasma processing chamber using radio frequency (abstract), teaches the transferring process of the substrate to a substrate support/susceptor [0061]-[0062], and the raising of the susceptor/substrate support from 1–30 mm closer to the lower surface of the showerhead [0029]. Ye teaches the RF power of 13.56 MHz to 200 MHz [0028].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho (with Ikakura) with Ye to transfer the substrate to the susceptor and raise the susceptor closer to the showerhead so that the energy can be delivered to the processing region from one or more sides [0029].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (PG Pub 2006/0160374 A1), in view of Ikakura (PG Pub 2001/0041458 A1), in further view of Andideh (PG Pub 2004/0043555 A1).
Consider Claims 9-10, the combined Ho (with Ikakura) teaches the use of carrier/inert gas of He (Ikakura, [0054]), with 100 sccm (Ikakura, Table 3).
The combined Ho (with Ikakura) does not teach the sccm of helium of 150 of more.
However, Andideh is in the process of forming carbon-doped oxide (CDO) layer (abstract), where the carbon-doped oxide has silicon, carbon and oxygen [0017], therefor, forming carbon-doped silicon oxide layer, teaches the carrier/background gas with In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ho (with Ikakura) with Andideh to increase the sccm of Helium to 150-200 sccm, with reasonable expectation of success.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ndiege (PG Pub 2015/0004806 A1), in view of Hamada (PG Pub 2009/0294922 A1).
Consider Claim 14, Ndiege teaches the process of forming carbon doped silicon oxide film using silicon precursor/CDO precursor (Claim 12 and [0009]), on a substrate [0004]. Ndiege teaches the use of carrier gas [0052]. Ndiege teaches the CDO precursor include silicon precursor of Methyltrimethoxysilane (CH3Si-(OCH3)3) [0057]. Ndiege teaches the CDO film deposited using RF plasma process reactor/chamber, powered with an RF frequency of 13.56-60 MHz [0126].
Ndiege does not teach claimed silicon precursor.
However, Hamada is in the prior art of forming shell/film over silicon oxide powder (abstract) using CVD process [0034], teaches for forming the shell the use of silicon precursor having general formula R2nSi(OR3)4-n, where R2 and R3 are each independently represent a C1-6 hydrocarbon group [0084], and where n is from 1-3 [0052], and where the hydrocarbon group are linear of branched [0052]. Therefore, for n=2 there would be two R2 and two R3, the first R2 include C1-2 (as CH3 or CH2CH3) and 2 include C6 that is branched (-CH3-CH-(CH2CH3)2), and both R3 have C1 as CH3. Therefore, Hamada teaches the formula R2nSi(OR3)4-n, resulting in CH3Si(OCH3)2−CH2−CH(−CH2CH3), and CH3Si(OCH2CH3)2−CH2−CH(−CH2CH3).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ndiege with Hamada to replace Ndiege’s CDO precursor Methyltrimethoxysilane (CH3Si-(OCH3)3) with CH3Si(OCH3)2−CH2−CH(−CH2CH3), and or CH3Si(OCH2CH3)2−CH2−CH(−CH2CH3) of Hamada’s precursor, to provide with film having desired dielectric constant property and mechanical strength and excellent chemical stability [0013].
Consider Claim 19, the combined Ndiege (with Hamada) teaches the CDO film deposited using RF plasma process reactor/chamber, powered with an RF frequency of 13.56-60 MHz (Ndiege, [0126]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ndiege (PG Pub 2015/0004806 A1), in view of Hamada (PG Pub 2009/0294922 A1), in further view of Ye (PG Pub 2015/0136325 A1).
Consider Claims 15-16, the combined Ndiege (with Hamada) teaches the previously taught in claim 14. 
The combined Ndiege (with Hamada) does not teach the transferring process to the processing chamber, or the raising of the substrate using the susceptor closer to showerhead, or the frequency of the RF.
However, Ye is in the art of forming thin film in a plasma processing chamber using radio frequency (abstract), teaches the transferring process of the substrate to a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ndiege (with Hamada) with Ye to transfer the substrate to the susceptor and raise the susceptor closer to the showerhead so that the energy can be delivered to the processing region from one or more sides [0029].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ndiege (PG Pub 2015/0004806 A1), in view of Hamada (PG Pub 2009/0294922 A1), in further view of Lee (PG Pub 2005/0233576 A1). 
Consider Claims 17-18, the combined Ndiege (with Hamada) teaches the silicon precursor with flow rate [0131], with RF energy having a plasma power [0126].
The combined Ndiege (with Hamada) does not teach the flow rate of silicon precursor used in mgm, or the power level in Watts. 
However, Lee is in the process of forming silicon carbide doped layer in a substrate using plasma RF chamber (claim 1, [0034]), teaches the use of silicon precursor in the range of 100-500 mgm, with RF power in the range of 500 -1000 Watts, with RF 13-14 MHz [0037]-[0038]. In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ndiege (with Hamada) with Lee to supply silicon precursor with claimed flow rate and claimed power level, to provide with controllable concentration/percentage (such as 15%) of doping material in the formed film [0056].

Response to Arguments
Applicant’s arguments, filed 02/14/2022, with respect to the rejection(s) of claim(s) 1-20 under 102(a)(1)/103a have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ho with Ikakura (Claims 1-13), and Ndiege with Hamada (Claims 14-19).

The applicant argued against the prior art of Ho, on the ground that Ho does not disclose the newly amended claim 1. Additionally, the applicant argued against the prior art of Ndiege, on the ground the Ndiege does not disclosed the newly amended claim 14.
However, in light of the newly applied art of Ikakura, Ikakura disclose the use of silicon precursor such as tetramethoxycyclotetrasiloxane [0064]. Moreover, in light of the newly applied art of Hamada, Hamada disclose the use of silicon precursor of CH3Si(OCH3)2−CH2−CH(−CH2CH3), and CH3Si(OCH2CH3)2−CH2−CH(−CH2CH3) [0084].

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718